Title: To Thomas Jefferson from Thomas Newton, 12 February 1802
From: Newton, Thomas
To: Jefferson, Thomas


          
            D Sir
            Norfolk. Feby. 12. 1802
          
          By my freind Mr Myers, at the request of Mr. Campo, a spanish Gentn I send you two boxes of best Segars, which be pleased to accept off. they are such as cannot be purchased & if you do not smoke our freinds Mr Burr & Mr. Galatin &c. who doeth will enjoy them when you meet—I am most respectfully Yr. obt. Servt
          
            Thos Newton
          
        